EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 5 and 13 are allowable because the prior art of record does not disclose or reasonably suggest a method and system comprising generating natural language understanding (NLU) results data corresponding to natural language input, receiving first data representing at least one trigger, determining the at least one trigger corresponds to a first natural language processing (NLP) system assistant identifier of a plurality of NLP system assistant identifiers, sending the NLU results data to a first assistant skill system corresponding to the first NLU system assistant identifier, receiving from the first assistant skill system first output data to be output prior to a result of processing to be performed by a first skill system, and second data representing the processing to be performed by the first skill system, receiving by a speech synthesis component the first output data, receiving by the speech synthesis component the first NLP system assistant identifier, determining by the speech synthesis component a first voice model associated with the first NLP system assistant identifier from among a plurality of voice models comprising the first voice model and at least a second voice model associated with a second NLP system assistant identifier, the first voice model corresponding to a voice specific to the first NLP system assistant identifier and different from other NLP system assistant identifiers of the plurality of NLP system assistant identifiers, generating by the speech synthesis component, using the first voice model and the first output data, first synthesized speech in the voice specific to the first NLP system assistant identifier, sending to the first skill system in response 
Independent claim 1 is directed to a method that is similar to, but somewhat narrower, than independent claim 13.
Applicants’ Information Disclosure Statement filed on 27 January 2022 does not require reconsideration of allowability of independent claims 5 and 13.  
Generally, the prior art of record does not disclose or reasonably suggest generating first output data using the first voice model, generating second output data using the first voice model after receiving first output data to be output prior to a result of processing to be performed by a first skill system, where second output data represents processing to be performed by the first skill system from natural language understanding results, in combination with the remaining elements of the independent claims.  Liu et al. (U.S. Patent No. 10,957,329) and Nygaard et al. (U.S. Patent No. 10,854,188) do not disclose or teach these features.  Specifically, the prior art of record does not disclose or reasonably suggest an entire combination that includes features of a trigger or wakeword, a first skill system of a first system assistant identifier, first and second voice models associated with a speech synthesis component of a first system assistant identifier, and generating first output data and second output data in a voice specific to a first system assistant identifier.  
Applicants’ Specification, ¶[0148] to ¶[0159], describes that pre-action content is to be output prior to content provided by a skill system, and then outputting post-action 
The Specification, ¶[0031] - ¶[0032], states an objective of providing a natural language processing (NLP) system that implements more than one assistant, so that text-to-speech generated audio sounds like a specific person, where each assistant is associated with a unique set of voices and system capabilities, and may be perceived by a user as having a different personality, so as to increase user experience.  
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.   Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        March 1, 2022